Citation Nr: 1446186	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-13 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disability, currently diagnosed as patellofemoral syndrome and degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1979 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia which denied service connection for all appealed disabilities, and a May 2010 rating decision which granted service connection for a lumbar spine disability and assigned a 10 percent rating effective September 27, 2006.  

In May 2013, the Board reopened the service connection claim for a left knee disability and then denied the claim.  The issues of service connection for hepatitis B and an earlier effective date for a lumbar spine disability were remanded.

The Veteran appealed the portion of the May 2013 Board decision that denied service connection for a left knee disability to the United States Court of Appeals for Veterans' Claims (Court).  Before the Court issued a decision, the parties filed a joint motion for remand to vacate the denial of service connection for a left knee disability and remand the issue back to the Board.  In March 2014, the Court granted the joint motion, and the issue has returned to the Board. 

To date, the agency of original jurisdiction (AOJ) has not taken action on the issues subject to the May 2013 Board remand and these issues are not ripe for appellate review.  

In addition to the paper claims folder, the electronic records include the current Informal Hearing Presentation and updated evidence.  These electronic records must be considered in future adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2014 joint motion determined that the Board provided an inadequate statement of the reasons and bases on whether (1) another nexus medical opinion was needed and (2) the benefit-of-the-doubt doctrine could be resolved in favor of the Veteran.  In the May 2013 decision, the Board provided an explanation as to why the April 2010 VA examiner's equivocal opinion was adequate for adjudication purposes.  As the March 2014 joint motion remanded the claim on the basis of an inadequate statement of reasons and bases, it is essentially finding that the April 2010 VA medical opinion is inadequate.  Another medical nexus opinion on the left knee disability is needed to comply with the joint motion.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all recent medical treatment for his left knee disability and take appropriate action based upon his response.  

2.  After obtaining any newly identified medical records above and associating them with the record, contact the April 2010 VA examiner providing the medical nexus opinion on the claimed left knee disability.  If she is unavailable, contact a suitably qualified clinician for an opinion.  The claims folder (both paper and electronic versions) and a copy of this remand must be made available and reviewed in detail by the examiner.  

The examiner must state whether it is at least as likely as not (50 percent probability or greater) that a left knee disability is related to service.  A complete rationale for the opinion is needed with citation to the Veteran's specific medical history and pertinent clinical studies.  

The examiner is directed to review the following in-service events: the Veteran's assertion of general musculoskeletal trauma from exertive activities during service, July 1992 complaints of left knee pain, and June 1999 finding of bilateral medial collateral ligament (MCL) strain.  

The examiner is reminded that the Veteran is competent to report his symptoms and history.  If the examiner rejects any lay reports, he or she must so state and explain why.  The absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the reviewer cannot state an opinion without resort to speculation, he or she should so state and identify any outstanding information that would facilitate a non-speculative opinion.  The agency of original jurisdiction (AOJ) should undertake any additional development suggested by the reviewer. 

(If the examiner indicates that another clinical examination is necessary, this should be scheduled). 

3.  After completing all development above, re-adjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



